DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Change
The title of the invention does not correspond to the claimed subject matter.  A new title that is clearly indicative of the invention to which the claims are directed is required. See MPEP 606.01.
The Title of the application has been amended as follows: 
The originally submitted title of the application has been replaced with a new title as follows:
--Surface Plasmon Resonance Measurement Method for Measuring Amount of Substance in a Specimen Including Whole Blood--.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Title of the application has been amended as follows: 
--SURFACE PLASMON RESONANCE MEASUREMENT METHOD FOR MEASURING AMOUNT OF SUBSTANCE IN A SPECIMEN INCLUDING WHOLE BLOOD--.
Information Disclosure Statement
The IDS filed on 02/26/2019 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 02/26/2019 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a measurement method for measuring an amount of a substance to be measured in a specimen including whole blood using surface plasmon resonance, the measurement method comprising: detecting scattered light from a specimen deposited on a metal film, the scattered light resulting from light incident on the specimen at an angle smaller than a critical angle; detecting a signal indicating the amount of the substance to be measured when second light is applied to the metal film at a second incident angle equal to or larger than the critical angle and the specimen not present on the metal film; and, correcting a measurement value determined from the detected signal on the basis of a hematocrit value of the specimen determined from a light amount of the detected scattered light, in combination with the rest of the limitations of claim 1.
Claims 2-20 are allowable because they are dependent on claim 1 or an intermediate claim.

Umetsu et al (US 2015/0060697 A1) is the closest prior art to the Applicant’s claimed invention.  However Umetsu et al does not teach of detecting scattered light resulting from light incident on the specimen at an angle smaller than a critical angle; detecting a signal indicating the amount of the substance when second light is applied to the metal film at a second incident angle equal to or larger than the critical angle and the specimen not present on the metal film; and, correcting a measurement value on the basis of a hematocrit value of the specimen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886